A judgment of conviction had been entered against the plaintiff herein in the district court of Cerro Gordo County, under an indictment which charged the crime of obtaining property by false pretenses, in violation of Section 13045 of the Code of 1924. The contention in behalf of the prisoner was, and is, that the facts charged in the indictment disclosed a violation only of Section 13047, and as such, was a misdemeanor only, and not triable by indictment.
The question, therefore, is whether the facts charged in the indictment classify the case as one which should have been prosecuted as a misdemeanor, under Section 13047, or as a felony, under Section 13045. *Page 180 
The false pretense charged in the indictment was the presentation of a spurious check, falsely purporting to be signed by one Cornwall, whereby the prisoner obtained property from the Stevens Shoe Company. The case is squarely ruled by our ruling inSchnepf v. Hollowell (Iowa), 212 N.W. 572 (not officially reported). See, also, Humphrey v. Hollowell, 203 Iowa 221.
The judgment below was clearly erroneous, and it is, accordingly, reversed. — Reversed.
STEVENS, FAVILLE, VERMILION, and KINDIG, JJ., concur.